REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  None of the prior art references of record, singly or combined, teach or suggest carbon particles having low polyacyclic hydrogen (“PAH”) content (≤0.5 ppm or ≤500 ppb) and low water spreading pressure (“WSP” below 5mJ/m2) as required in the instant claims. Ayala (US 2005/0063893) and Bergemann (US2011/0076608) teach carbon black having PAH content within the claimed range; however, neither report the WSP or even mention hydrophobicity of the carbon black.  Belmont (US 2008/0292533) teaches carbon black having the WSP within the claimed range; however, Belmont fails to teach PAH content.   It would not have been obvious to combine the teaching of Ayala and Belmont because the carbon of Ayala that meets the low PAH content as claimed is high-structure carbon (heat-treated carbon) (Ayala, para. 0055, 0057, 0164, and para. 0212-Table 11), while the carbon black of Belmont is low-structure carbon black.  It would not have been obvious to combine Bergemann and Belmont because Bergemann teaches heat-treating carbon black below 1000oC while Belmont teaches combusting carbon black.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 7, 2022